McMillan, C. J.
(Dissenting.) The only question presented for determination here is the validity of the levy made by the defendant, as against the plaintiff. There is no dispute as to the facts.
It is provided by § 271, ch. 66', Gen. Stat., that “Personal property capable of manual delivery shall be levied upon by the officer taking it into his custody.” It seems to mo there can be no doubt that the acts of the officer during his visit to Phillips, the defendant in the execution, on December 3, constituted a taking of the wheat in the granary into his possession and custody, and a valid levy thereon, unless it was rendered void, as against the plaintiff, by the subsequent conduct of the officer in leaving the wheat in the granary until the forenoon of December 5. The facts are that the levy was completed about noon on December 3, and the property removed by the defendant from the *196place of the levy within forty-eight hours thereafter, the officer being compelled to hire five teams to haul the wheat into town, which, notwithstanding his efforts to do so, could not be done sooner.
The levy being made, and the property taken into the custody of the officer, it is not necessary in all cases, in order to preserve the levy, that the officer remove the goods immediately, nor that he put a person into actual possession immediately, a reasonable time, to be determined by the facts in each case, must be allowed for this. The levy will be good, if followed up afterwards, within a reasonable time, by such acts of possession as may be sufficient to apprise everybody of the fact that the property has been taken in execution. I think the facts in the case show a valid levy as against all persons. Wood v. Van Arsdale, 3 Rawle, 401; Butler v. Maynard, 11 Wend. 548 ; Mills v. Camp, 14 Conn. 219 ; Ray v. Harcourt, 19 Wend. 495 ; Beekman v. Lansing, 3 Wend. 446, 450; Gallagher v. Bishop, 15 Wis. 276 ; Acton v. Knowles, 14 Ohio St. 18 ; Bond v. Wil let, 1 Abb. Ct. App. Dec. 165; Crocker on Sheriffs, § 436